Citation Nr: 1223635
Decision Date: 07/09/12	Archive Date: 09/11/12

DOCKET NO. 90-22 153	)        DATE JUL 09 2012

On appeal from the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of
Puerto Rico

THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an eye/vision disability.

2. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a skin disability.

3. Entitlement to service connection for schizophrenia.

4. Entitlement to service connection for a cervical spine disability, to include as secondary to service connected lumbar myositis.

5. Entitlement to service connection for chronic rhinitis.

6. Entitlement to service connection for degenerative joint disease, including osteoarthritis of the spine.

7. Entitlement to service connection for peripheral neuropathy.

8. Entitlement to service connection for hypertension.

9. Entitlement to an increased rating for a psychiatric disability (to include PTSD and hysterical neurosis), currently rated 30 percent disabling prior to July 21, 1997; rated 50 percent disabling effective July 21, 1997; and rated 100 percent disabling effective December 4, 2003.

10. Entitlement to an increased rating for service-connected myositis of the lumbosacral spine, currently rated 10 percent disabling prior to July 21, 1997; rated 20 percent effective July 21, 1997; and rated 40 percent disabling effective March 23, 2003.

11. Entitlement to a compensable evaluation for bilateral hearing loss.

12. Entitlement to a compensable evaluation for otitis externa.

13. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

ATTORNEY FOR THE BOARD 

M. Prem, Counsel

INTRODUCTION

The Veteran had active military service from February 1968 to April 1971.

This case came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO). The Veteran testified at a hearing before a member of the Board in May 1993 and before a Hearing Officer at the RO in May 2000. The

Board remanded the case in January 1991, August 1994, December 1998, and May 2003. In January 2002, the Veteran cancelled his request for a hearing before a Member of the Board at the RO. The record shows that he failed to appear for hearings scheduled in January and August 2002. Most recently, the Veteran submitted an October 2011 correspondence in which he withdrew his request for a DRO hearing scheduled for October 2011

The issues of entitlement to service connection for an eye/vision disability, skin disability, cervical spine disability, chronic rhinitis, degenerative joint disease (including osteoarthritis of the spine); and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. In October 1971 and March 1972, the RO denied the Veteran's claim for service connection for an eye disability. The Veteran failed to file a timely notice of disagreement.

2. Certain evidence received since the March 1972 rating decision is neither cumulative nor redundant of the evidence of record at the time of the March 1972 denial and, by itself or in conjunction with the evidence previously assembled, bears directly and substantially upon the specific matter under consideration and is so significant that it must be considered in order to fairly decide the claim.

3. In March 1972, the RO denied the Veteran's claim for service connection for a skin disability. The Veteran failed to file a timely notice of disagreement.

4. Certain evidence received since the March 1972 rating decision is neither cumulative nor redundant of the evidence of record at the time of the March 1972 denial and, by itself or in conjunction with the evidence previously assembled, bears directly and substantially upon the specific matter under consideration and is so significant that it must be considered in order to fairly decide the claim.

-3-

5. The evidence is in equipoise as to whether the Veteran's schizophrenia is due to, or the result of the Veteran's active duty service.

6. The Veteran's peripheral neuropathy is secondary to his service connected diabetes mellitus type II.

7. The Veteran's hypertension is secondary to his service connected diabetes mellitus type II.

8. Prior to July 21, 1997, the Veteran's psychiatric disabilities, to include PTSD and hysterical neurosis, had not caused the ability to establish or maintain effective or favorable relationships with people to be considerably impaired and by reason of the psychoneurotic symptoms, the reliability, flexibility and efficiency levels were not so reduced as to result in considerable industrial impairment. Likewise, the disabilities were not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

9. Effective July 21, 1997 through December 2, 2004, the Veteran's psychiatric/^' c ' disabilities, to include PTSD and hysterical neurosis were not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in

-4-

adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

10. Effective May 14, 1991 through July 20, 1997, the Veteran's myositis of the lumbosacral spine was manifested by tenderness with moderate spasm of the lumbar paravertebral musculature. It was not manifested by a severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion; or severe limitation of motion.

11. From July 21, 1997 through April 10, 2006, the Veteran's myositis of the lumbosacral spine was not manifested by a severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion; or severe limitation of motion.

12. Effective April 11, 2006, the Veteran's myositis of the lumbosacral spine was manifested by forward flexion of the thoracolumbar spine limited to 40 degrees and an inability to complete repetitive motion testing; it is not manifested by unfavorable ankylosis of the entire thoracolumbar spine.

13. The Veteran's service-connected bilateral hearing loss disability is productive of level I hearing acuity in the right ear and level I hearing acuity in the left ear.

14. The Veteran's service-connected otitis externa is not manifested by swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment; or chronic suppurative otitis media, during suppuration or with aural polyps.

CONCLUSIONS OF LAW

1. The October 1971 and March 1972 RO decisions, which denied the Veteran's claim for service connection for an eye disability, are final. 38 U.S.C.A. § 7105 (West 2002).

2. Evidence received since the March 1972 RO rating decision is new and material; accordingly, the claim for service connection for an eye/vision disability is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3. The March 1972 RO decision, which denied the Veteran's claim for service connection for a skin disability is final. 38 U.S.C.A. § 7105 (West 2002).

4. Evidence received since the March 1972 RO rating decision is new and material; accordingly, the claim for service connection for a skin disability is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

5. Schizophrenia was incurred as a result of the Veteran's active duty service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

6. The Veteran's peripheral neuropathy is secondary to his service connected diabetes mellitus type to include microalbuminuria. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011).

7. The Veteran's hypertension is secondary to his service connected diabetes mellitus type to include microalbuminuria. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011).

8. Prior to July 21, 1997, the criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected psychiatric disabilities, to include PTSD and hysterical neurosis had not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 9405 (1995), and 9411(2011).

-6-

9.	Effective July 21,1997 through December 2, 2004, the criteria for entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected psychiatric disabilities, to include PTSD and hysterical neurosis had not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411(2011).

10. Effective May 14, 1991, the criteria for entitlement to a disability evaluation of 20 percent, but no higher, for the Veteran's service-connected myositis of the lumbosacral spine have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5292, 5295 (2002).

11. Effective July 21, 1997 through April 10, 2006, the criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected myositis of the lumbosacral spine have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5292, 5295 (2002); 5235 to 5243 (2011).

12. Effective April 11, 2006, the criteria for entitlement to a disability evaluation of 40 percent, but no higher, for the Veteran's service-connected myositis of the lumbosacral spine have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4. including § 4.7 and Codes 5235 to 5243 (2011).

13. The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85 Diagnostic Code 6100 (2011).

14. The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected otitis externa have not been met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103. 5103A, 5107 (West 2002); 38 C.F.R. § 4.85 Diagnostic Code 6200, 6210(2011).

-7-

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with notice in September 2003, January 2006, March 2006, December 2007, and April 2008, subsequent to the initial adjudication. While the notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process. The claims were subsequently readjudicated in a September 2011 supplemental statement of the case, following the provision of notices. The appellant has not alleged any prejudice as a result of the untimely notification, nor has any been shown.

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims. The Court held that a notice letter must inform the Veteran

-8-

that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life. The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence. See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). Reviewing the September 2003, January 2006, March 2006, December 2007, and April 2008 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

The notification letters, along with an October 2011 correspondence complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence. The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material. The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants. Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously

-9-

and finally disallowed claim of the unique character of evidence that must be presented. This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim. See Dingess/Hartman v. Nicholson^ 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant. In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied. In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.

In the present case, the Board observes that the RO failed to comply with the Kent requirements, insofar as the issues of whether new and material evidence has been received to reopen eye/vision and skin disability claims. However, since the Board has reopened the claims, the notice deficiency is rendered moot.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice. See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial,

- 10-

normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical, psychiatric, and audiologic examinations in April 1991, May 1991, March 1993, July 1997, August 1999, March 2001, December 2003, April 2006, September 2008, March 2009, February 2010, May 2011, July 2011, September 2011, and November 2011; obtained medical opinions as to the etiology and severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board. All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156. Following receipt of a notice of a timely disagreement, the RO is to issue a Statement of the Case. 38 C.F.R. § 19.26. A Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later. 38 C.F.R. § 20.302(b). Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §3.156.

When a claim to reopen is presented, a two-step analysis is performed. The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material." See Elkins v. West,

- 11-

12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") were changed for claims filed on or after August 29, 2001. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 (2004)). The appellant's application to reopen was filed before August 29, 2001 (it was filed in February 1999); consequently, the former version of § 3.156 applies. 38 C.F.R. § 3.156(a) (2001) provides as follows:

New and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the claim.

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled. See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra. The second step becomes applicable only when the preceding step is satisfied. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999). In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a

- 12-

claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible. The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Eyes
Service connection for an eye disability was denied by way of an October 1971 rating decision. The Veteran failed to file a timely notice of disagreement. Consequently, the October 1971 rating decision became final. The RO readjudicated the claim, and denied it again by way of a March 1972 rating decision. The Veteran failed to file a timely notice of disagreement. Consequently, the March 1972 rating decision also became final. The evidence on record at the time of the March 1972 denial consisted almost entirely of the service treatment records; a September 1970 medical report showing defect of refraction in both eyes, hypermetropia, and photophobia; and a June 1971 VA examination report. The June 1971 examiner found no pathology regarding the Veteran's eyes. However, it is unclear as to whether the examiner performed a vision test. The bases for the denial were hardly discussed in the rating decisions; but it appears that the denial was based (at least in part) on the lack of findings in the June 1971 examination report.

Evidence received since the October 1971 rating decision includes testimony from the Veteran at an October 2006 RO hearing. He testified that he has suffered from deteriorating eyesight since February 22, 1972. He stated that he has been gradually losing vision in his left eye; and that he sees dots in his vision. Finally, the Veteran testified that although the VA has not informed him as to what is

- 13-

causing the disability, the VA has suggested that it may be a possible consequence of service connected diabetes mellitus.

The Board once again recognizes that for new and material evidence purposes only, new evidence is presumed to be credible. Consequently, the Board finds that the Veteran's testimony constitutes new and material evidence that the Veteran suffers from a current disability; and that his deteriorating vision may be due to a service connected disability. This presumed credible evidence bears directly and substantially upon the specific matter under consideration.

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold that enables rather than precludes the reopening of a claim. The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim. It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA. Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). The Board finds that the Veteran's consistent statements in various correspondences and his RO hearing testimony meets the low threshold of 38 C.F.R. § 3.156(a) and is new and material evidence to reopen the Veteran's claim. Therefore, his claim for service connection for an eye disability will be reopened and remanded as discussed in the Remand portion of this decision.

Skin disability
Service connection for a skin disability was denied by a March 1972 rating decision. The Veteran failed to file a timely notice of disagreement. Consequently, the March 1972 rating decision became final. The evidence on record at the time of the March 1972 denial consisted almost entirely of the service treatment records and a June 1971 VA examination report. The June 1971 examiner found mild tinea cruris; but no other skin disability. The bases for the denial were hardly discussed in the rating decision. Given that the Veteran had a current skin disability (albeit a

- 14-

mild one) at the time of his June 1971 VA examination, the Board can only assume that the basis for denial was the fact that the service treatment records failed to reflect a disability and/or there was no nexus linking the current disability to service.

Evidence received since the March 1972 rating decision includes testimony from the Veteran at an October 2006 RO hearing. He testified that he has been suffering from a skin disability since February 22, 1972. He stated that the disability becomes asymptomatic at times; and then reappears. He estimated that it covers 40 percent of his body (including both arms, chest, stomach, and sometimes between his legs). He wisely submitted a photograph showing the disability while it is symptomatic. Additionally, the Board notes that the Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

The Board once again recognizes that for new and material evidence purposes only, new evidence is presumed to be credible. Consequently, the Board finds that the Veteran's testimony that he has suffered from a skin disability since 1972, and the photograph constitute new and material evidence of a recurrent disability. This presumed credible evidence bears directly and substantially upon the specific matter under consideration. Therefore, his claim for service connection for a skin disability will be reopened and remanded as discussed in the Remand portion of this decision.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110: 38 C.F.R. § 3.303. That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Additionally, for Veterans who have served 90

- 15-

days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses and hypertension are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310. The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability. Allen v. Brown, 7 Vet.App. 439 (1995).

Schizophrenia
The Board notes that the Veteran has already been service connected for a neuropsychiatric disorder, which was previously diagnosed as hysterical neurosis, and is now being characterized as post traumatic stress disorder (PTSD). The Board further notes that (effective December 4, 2003) the Veteran is rated 100 percent disabled due to this service connected psychiatric disability.

The Veteran's claim for service connection for schizophrenia is based largely on the treatment reports of Dr. A.L.G.R., who began treating the Veteran in April 1980. Dr. A.L.G.R. consistently diagnosed the Veteran with schizophrenia. The RO has consistently denied the claim on the basis that VA records fail to include a diagnosis of schizophrenia. However, the Board notes that that a VA outpatient treatment record dated February 1972 (10 months after discharge from service) includes a diagnosis of "schizophrenia (paranoid type?)" Current VA outpatient treatment records list schizophrenia as a disability from which the Veteran suffers (although the disability is never diagnosed on VA examinations).

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record. See Guerrieri v. Brown, 4 Vet. App.

- 16-

467 (1993). Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another. In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. 444, 448-9 (2000). In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor. In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

The Board finds that there are no substantial and significant factors which favor the valuation of the VA medical opinions over the opinions of the private physician in this case.

The Board notes that while none of the VA examination reports include a diagnosis of schizophrenia, the VA outpatient treatment records do. Moreover, the examination reports do not rebut Dr. A.L.R.G.'s diagnosis of schizophrenia or the February 1972 outpatient treatment report. Finally, the VA examinations include diagnoses that are similar to schizophrenia. A July 1997 examination report includes a diagnosis of borderline personality disorder; and a March 2001 VA examination report includes a diagnosis of a mixed personality disorder. The Board acknowledges that the VA examination reports (dated July 1997, August 1999, March 2001, and December 2003) are generally more thorough than the reports of Dr. A.L.R.G. However, the VA examination reports do not adequately explain why Dr. A.L.R.G.'s diagnosis of schizophrenia or the VA outpatient records that reflect a diagnosis of schizophrenia are erroneous.

- 17-

In the absence substantial and significant factors causing the Board to favor the VA examiners' diagnoses over that of the Veteran's treating psychiatrist, the Board finds that the evidence is in equipoise. In giving the benefit of the doubt to the Veteran, the Board finds that the service connection for schizophrenia is warranted.

Peripheral neuropathy
The Board notes that Virtual VA records reflect that the RO issued a February 2012 rating decision in which it granted service connection for bilateral peripheral vascular disease (whose symptoms are not unlike those of peripheral neuropathy).

In a September 2011 supplemental statement of the case, the RO adjudicates this issue as if it were an application to reopen a previously denied claim. The Board notes there was no prior final denial. Consequently, this issue should have been adjudicated on a de novo basis.

The Veteran underwent a VA examination in May 2011. The examiner diagnosed the Veteran with diabetes mellitus, type II. The Veteran reported peripheral neuropathy symptoms (including loss of sensation, pain, and gait abnormality) in his arms and legs. Following nerve conduction studies, the examiner stated that there was no evidence of large fiber peripheral neuropathy; however, small fiber peripheral neuropathy can't be excluded. Later in the examination report, the examiner diagnosed the Veteran with carpal tunnel syndrome and opined that it is at least as likely as not (50/50 probability) that this is a complication of the Veteran's diabetes. The rationale was that "it is well known in the medical literature that peripheral neuropathy is a common complication of diabetes. Carpal tunnel syndrome is a peripheral neuropathy."

Additionally, Virtual VA records include a February 2011 outpatient treatment report in which the Veteran is assessed with peripheral neuropathy, and a March 2006 outpatient treatment report in which the Veteran is diagnosed with peripheral neuropathy.

-18-

The Board acknowledges that the extent of the Veteran's peripheral neuropathy is still unknown. However, it is clear that the opinion of the May 2011 examiner is that peripheral neuropathy is secondary to diabetes mellitus.

The Board finds that peripheral neuropathy is secondary to the Veteran's service connected diabetes. Consequently, service connected for peripheral neuropathy is warranted.

Hypertension
The RO issued a June 2011 rating decision in which it granted service connection for diabetes mellitus, type II, to include microalbuminuria (early manifestation of diabetic nephropathy) with aggravated hypertension associated with herbicide exposure. Consequently, entitlement to service connection for hypertension has already been conceded by the RO. The RO stated that a compensable rating for hypertension is not warranted.

For the sake of thoroughness, the Board notes that the Veteran underwent a VA examination in May 2011. The examiner diagnosed the Veteran with diabetes mellitus and microalbuminuria (early manifestation of diabetic nephropathy). The examiner was asked if hypertension was a complication of diabetes mellitus; and the examiner responded in the negative. However, the examiner went on to state that the Veteran's hypertension is a disability that is worsened or increased by diabetes. The examiner explained that the Veteran has developed signs of early diabetic nephropathy which is known to worsen hypertension.

The Board finds that service connection for hypertension is warranted to the degree that it is aggravated by his service connected diabetes mellitus and microalbuminuria. The issue should be listed separately on future coding sheets.

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38

- 19-

C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991). However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 1 Vet.App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Psychiatric disability
The Veteran's psychiatric disability has been rated at 30 percent effective February 1, 1978. It has been rated at 50 percent effective July 21, 1997; and it has been rated at 100 percent effective December 4, 2003.

While this appeal was pending, the applicable rating criteria for mental disorders, 38 C.F.R. § 4.125 et seq., was amended effective November 7, 1996. See 61 Fed. Reg. 52,695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.125 (1999)). Under the pre-amended or "old" criteria, a 50 percent evaluation was warranted where the ability to establish or maintain effective or favorable relationships with people was considerably impaired and by reason of the psychoneurotic symptoms, the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment. A 70 percent evaluation for a psychiatric disability required that the ability to establish and maintain effective or favorable relationships with people be severely impaired and that the psychoneurotic symptoms be of such severity and persistence that there was severe impairment in the ability to obtain or retain employment. A 100 percent evaluation required that

-20-

attitudes of all contacts except the most intimate be so adversely affected as to result in virtual isolation in the community and there be totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes (such as fantasy, confusion, panic, and explosions of aggressive energy) associated with almost all daily activities resulting in a profound retreat from mature behavior; and that the individual was thereby demonstrably unable to obtain or retain employment. 38 C.F.R. § 4.132, DC 9405 (1996). For entitlement to a 100 percent rating under the old criteria, the Veteran is required to show only one of three elements  either virtual isolation in the community, totally incapacitating psychoneurotic symptomatology bordering on gross repudiation of reality, or demonstrable inability to obtain or retain employment due to his service-connected neuropsychiatric disability. Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994).

Under the current criteria for evaluating psychiatric disabilities:

a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

a 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

-21-

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). Although the extent of social impairment is

a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

Prior to July 21, 1997
The Veteran underwent a VA examination in May 1991. He stated that he has not worked in almost 20 years. Upon examination, the Veteran was spontaneous, verborrheic, and rather monotonous. His thought content was oriented towards his multiple physical and emotional complaints. His conversation was relevant and coherent. There were no thought disorders or perceptive disorders. There was no looseness of associations. He was oriented; memory was preserved; and retention, recall, and sensorium were clear. He had a very passive-aggressive dependent personality structure, with a strong voluntary component. Concentration was preserved; and there were no suicidal ruminations detected. He had no depressive signs; and his judgment was not impaired. The examiner deemed that the Veteran was competent to handle VA funds.

In order to warrant a rating in excess of 30 percent, the Veteran's disability would have to be manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships (effective November 7, 1996); or the disability would have had to have caused the ability to establish or maintain effective or favorable relationships with people to be considerably impaired and by reason of the psychoneurotic symptoms, the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment (rating criteria prior to November 7, 1996).

There is no doubt that the Veteran's occupational ability has long since been impaired. However, much of the impairment is due to physical disabilities in addition to psychiatric disabilities. The Veteran's private psychiatrist failed to

make it clear how much the Veteran's inability to work was related to psychiatric symptoms. The May 1991 and March 1993 examination reports reflect that his conversation was relevant and coherent. There were no thought disorders or perceptive disorders. The Veteran seemed to have no impairment to his memory, concentration, and judgment. There was no looseness of associations, suicidal ruminations, or depressive signs. Finally, the examiner deemed that the Veteran was competent to handle VA funds.

The Board finds that the preponderance of the evidence weighs against the claim. As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim a rating in excess of 30 percent prior to July 21, 1997, for a psychiatric disorder (to include PTSD and hysterical neurosis) must be denied. See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Effective July 21, 1997 through December 3, 2003
The Veteran's psychiatric disability has been rated at 50 percent effective July 21, 1997 (the date of his VA examination). Upon examination he was alert, in contact, spontaneous, and the conversation was quite hostile. He projected a lot of anger and hostility toward VA authorities. However, he was coherent and relevant. There was some paranoid ideation; but no evidence of hallucination or delusional material. The Veteran was well oriented in three spheres; his memory was preserved; and his affect corresponded to his multiple complaints. There was no overt depressive signs detected; and no suicidal rumination found. He displayed no mannerisms or tics; and his judgment was preserved. When he spoke about his experiences in Vietnam, his affect did not correspond to his manifestations. He was able to differentiate between right and wrong; and he was found to be competent. The examiner diagnosed the Veteran with an anxiety disorder, not otherwise specified; and strong paranoid and borderline personality disorder. He assigned the Veteran a Global Assessment of Functioning (GAF) score of 51-60 (moderate symptoms).

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships. A GAF of 51-60 indicates

moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work). A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. §4.130(2011).

The Veteran underwent a VA examination in August 1999. He reported frequent episodes of remembering Vietnam experiences. He further stated that his psychiatric behavior has affected his marital relation. Upon examination, the Veteran was alerted and oriented x 3. His mood was anxious; his affect was constricted; his attention, concentration, and memory were good. His speech was clear and coherent: and there appeared to be no thought or perceptual disorders. The examiner noted no variation of mood or emotional state during the Veteran's description of the alleged stressors. He exhibited good impulse control. The examiner diagnosed the Veteran with an anxiety disorder and assigned a GAF of 65 (mild symptoms).

The Veteran underwent another VA examination in March 2001. He reported that he has been diagnosed with PTSD, anxiety, and schizophrenia. He stated that he has been unemployed since his military service; and that he lives alone. Upon examination, the Veteran was adequately dressed and groomed. He was alert and oriented x 3. His mood was anxious; and his affect was constricted. He was cooperative. His concentration and memory were good. His speech was clear and

coherent. He was not hallucinating; and he was not suicidal or homicidal. His insight and judgment were fair. He was considered competent to handle VA funds. He was diagnosed with an anxiety disorder, not otherwise specified; and mixed personality disorder with paranoid and borderline personality features. The examiner assigned a GAP of 60 (borderline moderate-mild symptoms).

A February 2002 correspondence from Dr. E.R-C. stated that the physician's belief that the Veteran's deteriorating degenerative muscle disease exacerbates symptoms of anxiety and depression.

A May 2003 VA outpatient treatment report reflects that the Veteran was participating in a monthly group psychotherapeutic intervention; and that he also participates in regular intensive individual psychotherapeutic intervention. His disability was considered manageable on an ambulatory basis with the help of psychotropic medication which is increased during exacerbations in order to avoid the need for hospitalization.

In order to warrant a rating in excess of 50 percent, the Veteran's disability would have to be manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

At the Veteran's July 1997, August 1999, and March 2001 VA examinations, his GAF scores were 51-60, 65, and 60 respectively. These scores indicate mild to moderate symptoms. Although the Veteran has reported that he has not worked since his military service, it is clear that his inability to work is not solely due to his psychiatric symptoms. His thought content, judgment, concentration, memory have

not been impaired. He participated in a monthly group psychotherapeutic intervention (reflecting his participation in social activities without impairment).

The Board finds that the preponderance of the evidence weighs against the claim. As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim a rating in excess of 50 percent, prior to December 4, 2003 for a psychiatric disorder (to include PTSD and hysterical neurosis) must be denied. See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Lumbosacral spine
When service connection was granted, the Veteran's low back disability was rated under Diagnostic Code 5295. This regulatory provision held that a rating a 40 percent rating was warranted for a severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. A 20 percent rating was warranted for a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position. A 10 percent rating was warranted for characteristic pain on motion. A noncompensable rating was warranted for subjective symptoms only.

Additionally, prior to September 26, 2003, pursuant to 38 C.F.R. §4.7la, Diagnostic Code 5292, a rating of 40 percent was warranted for severe limitation of motion; a 20 percent rating was warranted for moderate limitation of motion; and a rating of 10 percent was warranted for slight limitation of motion.

The Board notes, that during the pendency of the Veteran's appeal, the regulations pertaining to the evaluation of spinal disabilities have been amended. See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) (effective September 26, 2003). The current General Rating Formula for Diseases and Injuries holds that for diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine. A 50 percent rating is

warranted when there is unfavorable ankylosis of the entire thoracolumbar spine. A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The new criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the

-28-

spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 5235 Vertebral fracture or dislocation 5236 Sacroiliac injury and weakness 5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 5243 Intervertebral disc syndrome

Additionally, the rating criteria for the evaluation of intervertebral disc syndrome have also changed during the course of this appeal. Prior to September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that postoperative, cured intervertebral disc syndrome warranted a noncompensable rating. A 10 percent rating was warranted for mild intervertebral disc syndrome. A 20 percent rating was warranted for moderate intervertebral syndrome with recurring attacks. A 40 percent rating was warranted for severe intervertebral disc syndrome with recurring attacks with intermittent relief. A 60 percent rating required pronounced

intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (that is, with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseases disc) and little intermittent relief.

Effective September 23, 2002, a 60 percent disability rating remains the highest available rating under Diagnostic Code 5243 and is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months. A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months. A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months. A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months. An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation. This latter manner of rating disability suggests that a rating higher than 60 percent might be awarded.

Under both the old and the new criteria, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet.App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

As noted above, during the pendency of the Veteran's appeal the regulations pertaining to the evaluation of spinal disabilities have been amended. See 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective September 26, 2003). In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the United States Court of Veterans

-30-

Appeals (now the United Stated Court of Appeals for Veterans Claims) (Court) held that when the governing law or regulations change during an appeal, the most favorable version will be applied. The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently overruled Karnas to the extent that it indicated retroactive application of a new law or regulation might be appropriate in the absence of language in the law or regulation requiring such application. See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003). Similarly, VAOPGCPREC 7-2003, which addressed the standards governing retroactive application of statutes and regulations, found that the Karnas rule conflicts with Supreme Court and Federal Circuit precedent "insofar as it requires VA to apply the version of a statute or regulation most favorable to a claimant when a statutory or regulatory change is silent as to application." However, the General Counsel of VA has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran. In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation. If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no earlier than the effective date of that change. The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change. As such, VA must generally consider the claim pursuant to both versions during the course of an appeal. See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The Veteran's myositis of the lumbosacral spine has bee rated at 10 percent effective September 19, 1980; it has been rated at 20 percent effective July 21, 1997; and it has been rated at 40 percent effective March 23, 2003

Prior to July 21. 1997
Prior to July 21, 1997, the Veteran's myositis of the lumbosacral spine has been rated as 10 percent disabling.

-31-

The Veteran underwent a VA examination in May 1991. He complained of persistent low back pain exacerbated by bending and lifting, and by exertion. Upon examination, the Veteran's posture was erect, and he had a normal stance gait. There was some straightening of the lumbar lordosis. There was tenderness with moderate spasm of the lumbar paravertebral musculature. He was able to achieve forward flexion to 80 degrees, extension to 10 degrees, lateral flexion to 30 degrees, and rotation to 45 degrees. There were no radicular signs. He was diagnosed with lumbar paravertebral myositis and osteoarthritis of the spine (by x-rays).

In order to warrant a rating in excess of 10 percent prior to July 21, 1997, the Veteran's disability would have to be manifested by a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position (Diagnostic Code 5295, prior to the amended rating criteria), or moderate limitation of motion (Diagnostic Code 5292, prior the amended criteria). The Board notes that the amended criteria are not more favorable to Veteran in that the new criteria would require the Veteran's disability to be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Moreover, the amended criteria would not be effective prior to their enactment on September 26,2003 and are therefore inapplicable in determining if an increased rating is warranted prior to July 21, 1997.

The Board finds that the May 1991 examination revealed a moderate spasm of the lumbar paravertebral musculature. Consequently, the criteria for a 20 percent rating, but no greater, pursuant to Diagnostic Code 5295 are met effective May 14, 1991.

A rating in excess of 20 percent is only warranted if the Veteran's disability is manifested by a severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion; or severe limitation of motion. The Board finds that the

preponderance of the evidence is against a finding that the Veteran's disability was so manifested. As noted in the May 1991 examination, the Veteran achieved 80 degrees of forward flexion, which the Board considers to be no more than slight. Consequently, a rating in excess of 20 percent is not warranted prior to July 21, 1997.

In regards to DeLuca criteria, there is no medical evidence to show that there is any additional loss of motion of the lumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 20 percent.

Effective July 21, 1997 through April 10, 2006
The Veteran underwent a VA examination in July 1997. Upon examination, there were no postural abnormalities or fixed deformities. There was evidence of severe lumbosacral muscle spasm. The Veteran achieved forward flexion from 0 to 55 degrees. All other aspects of range of motion were normal. There was no objective evidence of pain on motion.

The Veteran underwent a VA examination in March 2001. He complained of moderate to severe low back pain, occasionally radiating to the anterior aspect of the left leg and up to the heel. He reported that he uses a cane to prevent falling. He reported that he goes to the gym 2-3 days per week to lift weights with his arms. He also rides a bike twice per week, for 15-20 minutes. When asked how many times he had acute severe bouts of low back pain that caused functional impairment, he stated that he has had severe pain 300 days for which he uses bed rest. Panadol, and exercise. However, the medical evidence does not reflect that the Veteran has been prescribed bedrest by a physician.

Upon examination, the Veteran achieved forward flexion to 60 degrees; extension to 25 degrees; lateral flexion to 40 degrees; and rotation to 35 degrees. There was pain on the last degree of each range of motion. There was moderate objective evidence of painful motion on forward flexion only. There was moderate lumbar paravertebral muscle spasm. There was weakness of all the muscles of both legs,

- 33 -

with muscle strength of 4/5. There was moderate tenderness to palpation on the lumbar area. There were no deformities of the back, nor any postural abnormalities.

The Veteran underwent a CT scan in June 2003. The examination yielded normal findings.

The Veteran had been rated 20 percent disabled effective July 21, 1997. By virtue of this decision, the 20 percent rating now dates back to May 14, 1991. In order to warrant a rating in excess of 20 percent, the Veteran's disability would have to be manifested by a severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion (Diagnostic Code 5295, prior to September 26, 2003); or severe limitation of motion (Diagnostic Code 5292, prior to September 26, 2003); or forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine (Diagnostic codes 5235 to 5243).

The Veteran has achieved forward flexion to 55 degrees (July 1997), 60 degrees (March 2001), and 40 degrees (April 2006). The preponderance of the evidence fails to reflect that the Veteran's forward flexion of the thoracolumbar spine is 30 degrees or fewer. The Veteran's limitation of motion during this period can be deemed as no more than moderate. Likewise, the Board finds that the preponderance of the evidence is against a finding that the Veteran's myositis of the lumbosacral spine was manifested by a severe lumbosacral strain.

In regards to DeLuca criteria, there is no medical evidence to show that there is any additional loss of motion of the lumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 20 percent.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 20 percent for the

-34-

Veteran's myositis of the lumbosacral spine, prior to April 11, 2006 must be denied. See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Effective April 11, 2006
The Veteran underwent a VA examination in April 2006. The examiner reviewed claims file in conjunction with the examination. The Veteran reported pain in the paravertebral muscles of the lumbosacral area that radiates to both legs. The intensity of the pain was described as a 6/10, with weekly flare-ups of pain to 9/10. Flare-ups last approximately 3 to 4 hours. He denied additional limitation of motion during flare-ups. The examiner noted that the Veteran walks with a cane; but that the reason for the cane is a left ankle disability.

Upon examination, the Veteran was able to achieve forward flexion from 0 to 40 degrees, with pain in the last 10 degrees (functional loss of 50 degrees do to pain); extension from 0 to 10 degrees, with pain from 0 to 10 degrees (functional loss of 20 degrees due to pain); right and left lateral flexion from 0 to 15 degrees, with pain in the last 10 degrees (functional loss of 15 degrees due to pain); and right and left rotation from 0 to 15 degrees, with pain in the last 10 degrees (functional loss of 15 degrees due to pain). The examiner noted that the Veteran repeatedly asked to perform thoracolumbar flexion while in a standing position. Pain and weakness were elicited in the lumbosacral area and in both legs. The Veteran had to sit down after his third attempt; and he was observed to be experiencing whole-body fatigue. He showed discomfort while performing below-waist activities such as dressing lowers. The Veteran showed easy exacerbation of pain in his thoracolumbar spine upon performing repetitive maneuvers. He was not able to finish DeLuca maneuvers after two attempts.

The Veteran denied being hospitalized, seen in the emergency room, or prescribed bedrest due to intervertebral disc syndrome affecting his lumbosacral spine and lower extremities in the past year. The examiner noted that a November 2005 EMG and nerve conduction velocity study showed no evidence of myopathy or poly radiculopathies. The examiner diagnosed the Veteran with a lumbosacral strain -myositis; degenerative discogenic disease; and lumbosacral spondylosis.

-35-

In order to warrant a rating in excess of 20 percent, the Veteran's disability must be manifested by forward flexion of the thoracolumbar spine 30 degrees or less. The range of motion tests at the Veteran's April 2006 examination revealed that he was able to achieve forward flexion to 40 degrees. Consequently, it would appear that the Veteran did not meet the criteria for a higher rating. However, when asked about the DeLuca criteria, the examiner noted that the Veteran had to sit down after his third attempt at repeated motion; and that the Veteran experienced whole-body fatigue. He also noted that the Veteran showed easy exacerbation of pain in his thoracolumbar spine upon performing repetitive maneuvers; and that he was not able to finish DeLuca maneuvers after two attempts.

The Board finds that the Veteran's inability to complete repeated range of motion tests is strong evidence that his disability was more severe than realized on simple range of motion findings. The Board finds that a rating of 40 percent, but no greater, is warranted effective April 11, 2006.

A rating in excess of 40 percent would be warranted for favorable ankylosis of the thoracolumbar spine. There is no evidence of favorable ankylosis. Consequently, a rating in excess of 40 degrees is not warranted.

The Veteran underwent another VA examination in March 2009. The examiner reviewed the claims file in conjunction with the examination. The Veteran reported that his disability was getting progressively worse. He complained of fatigue, decreased motion, stiffness, weakness, spasms, and pain. He described the pain as constant, daily, and severe, with whiplash-type radiation pain to his neck, arms, and legs. The Veteran reported incapacitating episodes; but was unable to recall the dates or the duration of the episodes. He reported that at his last evaluation, his doctor told him to rest until pain subsides. He reported that he can walk for up to 30 minutes; but he did not know how far he could walk.

Upon examination, the Veteran's spine appeared normal; but he walked with an antalgic gait. There was reverse lordosis; but no other abnormal spine curvatures. There was objective evidence of muscle spasm, tenderness, and pain with motion. The muscle spasm was severe enough to be responsible for the Veteran's abnormal

-36-

gait and abnormal spinal contour. The Veteran was able to achieve forward flexion from 0 to 45 degrees; extension from 0 to 15 degrees; right and left lateral flexion from 0 to 20 degrees; and right and left lateral rotation from 0 to 20 degrees. After repetitive motion, there was additional limitation of motion in that the Veteran was only able to achieve forward flexion from 0 to 20 degrees, and extension from 0 to 10 degrees. The examiner opined that the disability would prevent the Veteran from shopping and engaging in sports; and it would have a severe effect on his ability to perform chores, exercise, travel, bathe, dress, and use the toilet.

The Veteran underwent another VA examination in August 2011. The examiner reviewed the claims file in conjunction with the examination. The Veteran reported that he feels worse than he did at his most recent examination (in March 2009). He reported more pain, stiffness, and additional limitation of motion. The Veteran once again complained of stiffness, weakness, spasm, fatigue, decreased motion, and severe pain that radiates to his upper back and buttocks.

Upon examination, the Veteran's spine and his gait appeared normal. There was evidence of lumbar flattening; but no other abnormal spinal curvatures. There was no ankylosis of the thoracolumbar spine. The Veteran was able to achieve forward flexion from 0 to 40 degrees; extension from 0 to 12 degrees; right and left lateral flexion from 0 to 14 degrees and 0 to 11 degrees respectively; and right and left lateral rotation from 0 to 20 degrees and 0 to 10 degrees respectively. The examiner found no additional limitation of motion following three repetitions of range of motion.

In order to warrant a rating in excess of 40 percent, the Veteran's disability would have to be manifested by unfavorable ankylosis of the entire thoracolumbar spine. A preponderance of the evidence is against a rating in excess of 40 percent. At his March 2009 and August 2011 VA examinations, the Veteran achieved forward flexion to 45 degrees and 40 degrees respectively. The August 2011 examiner specifically stated that there was no ankylosis of the thoracolumbar spine.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 40 percent for the

-37-

Veteran's myositis of the lumbosacral spine must be denied. See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Hearing loss
The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four. See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing. Id

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears. A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI. A 20 percent disability rating is warranted where hearing in the better ear is III, and hearing in the poorer ear is VII to XI; or where hearing in the better ear is IV, and hearing in the poorer ear is VI to VIII; or where hearing in the better ear is V, and hearing in the poorer ear is V to VI. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Table Via will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. § 4.85(c).

-38-

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral. That numeral will then be elevated to the next higher. 38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran underwent a VA examination in April 1991. Pure tone thresholds for the ears were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
10
10
0
15
LEFT
5
0
10
15

The pure tone average was 9 decibels in the right ear and 8 decibels in the left ear. Speech recognition scores were 96 percent in the right ear and 94 percent in the left ear. Such examination findings translate to level I hearing in the right ear and level I hearing in the left ear. 38 C.F.R. § 4.85, Table VI. Applying Table VII, Diagnostic Code 6100, this equates to a noncompensable rating.

The Veteran underwent a VA examination in July 1997. Pure tone thresholds for the ears were as follows:

-39-



HERTZ

1000
2000
3000
4000
RIGHT
10
15
10
10
LEFT
10
5
20
15

The pure tone average was 11 decibels in the right ear and 13 decibels in the left ear. Speech recognition scores were 96 percent in each ear. Such examination findings translate to level I hearing in the right ear and level I hearing in the left ear. 38 C.F.R. § 4.85, Table VI. Applying Table VII, Diagnostic Code 6100, this equates to a noncompensable rating.

The Veteran underwent a VA examination in March 2001. Pure tone thresholds for the ears were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
15
10
15
15
LEFT
10
10
15
15

The pure tone average was 14 decibels in the right ear and 13 decibels in the left ear. Speech recognition scores were 96 percent in each ear. Such examination findings translate to level I hearing in the right ear and level I hearing in the left ear. 38 C.F.R. § 4.85, Table VI. Applying Table VII, Diagnostic Code 6100, this equates to a noncompensable rating.

The Veteran underwent a VA examination in February 2010. Pure tone thresholds for the ears were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
14
8
18
18
LEFT
15
14
30
35

-40-

The pure tone average was 15 decibels in the right ear and 24 decibels in the left ear. Speech recognition scores were 100 percent in each ear. Such examination findings translate to level I hearing in the right ear and level I hearing in the left ear. 38 C.F.R. § 4.85, Table VI. Applying Table VII, Diagnostic Code 6100, this equates to a noncompensable rating.

The Veteran underwent a VA examination in July 2011. The examiner reviewed the claims file in conjunction with the examination. Pure tone thresholds for the ears were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
20
10
20
20
LEFT
15
15
25
30

The pure tone average was 18 decibels in the right ear and 21 decibels in the left ear. Speech recognition scores were 96 percent in each ear. Such examination findings translate to level I hearing in the right ear and level I hearing in the left ear. 38 C.F.R. § 4.85, Table VI. Applying Table VII, Diagnostic Code 6100, this equates to a noncompensable rating.

The Veteran also underwent a September 2011 VA examination in conjunction with his otitis external claim. The examiner found that hearing was within normal limits for both ears; and that speech recognition was excellent for both ears.

Virtual VA medical records reflect that the Veteran underwent an outpatient audiological examination in November 2011. Pure tone thresholds for the ears were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
10
10
20
15
LEFT
15
10
25
25

-41-

The pure tone average was 14 decibels in the right ear and 19 decibels in the left ear. Speech recognition scores were 100 percent in each ear. Such examination findings translate to level I hearing in the right ear and level I hearing in the left ear. 38 C.F.R. § 4.85, Table VI. Applying Table VII, Diagnostic Code 6100, this equates to a noncompensable rating.

The Veteran has been assigned a noncompensable rating. This rating was based on the results of numerous VA examinations, all of which have shown puretone averages and speech recognition scores which translated to level I hearing in the left ear. As noted above, applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating for bilateral hearing loss. No exceptional patterns of hearing loss were shown. Based on these audiological test results, a compensable rating is not warranted.

The Board acknowledges the Veteran's contentions regarding the impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor. However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper evaluation to assign. Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100. Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable rating. Thus, there is no reasonable doubt to be resolved. The Veteran may always advance an increased rating claim should the severity of his hearing loss disability increase in the future.

Otitis externa
The Veteran's service-connected otitis externa has been rated by the RO under the provisions of Diagnostic Code 6210. Under this regulatory provision, a rating of 10 percent is warranted for swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.

-42-

Additionally, pursuant to Diagnostic Code 6200, a 10 percent rating is warranted for chronic suppurative otitis media, during suppuration or with aural polyps. Hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull are to be separately rated. 38 C.F.R. § 4.87 (2011).

The Veteran underwent a VA examination in July 1997. He reported that he has been treated for ear infections that seem to be otitis externa. He also complained of bilateral tinnitus. He stated that the left ear and warm neck swell up; but that the swelling is due to myositis (and not otitis externa). He reported that he uses ear drops to control the itching in the ear canals. Upon examination, the external ear canal was normal. The canal was dry, with no wax present. There was no active ear disease present. The examiner diagnosed the Veteran with otitis external by history.

The Veteran underwent a VA examination in March 2001. He complained of tinnitus and myositis. The examination yielded normal findings. There was no active disease. He was diagnosed with tinnitus (as per patient), and normal external auditory canals.

The Veteran underwent a VA examination in December 2003. The examiner reviewed the claims file in conjunction with the examination. The Veteran claimed less ear discharge or much ear canal itching. He reported that he treats it with medication. Upon examination, there was no deformity of the auricles. There was no edema, scaling, or discharge in the external canals. Canals were free from infection. Tympanic membranes and tympanums were normal. There was no evidence of cholesteatoma or any active ear disease.

At the Veteran's October 2006 RO hearing, the Veteran testified that he understood that his otitis externa was not suppurating; and that he would not be asking for an increased (compensable) rating because he was aware that the disability did not meet the rating criteria for a higher rating. He was asked if he wanted to withdraw the issue. He responded in the negative.

-43-

The Veteran underwent a VA examination in September 2008. The examiner reviewed the claims file in conjunction the examination. The Veteran complained of ringing in his ears for the past 35 years. The otoscopic examination was normal. There was no deformity of the auricles. There was no edema, scaling, or discharge of the external canal. The tympanic membrane and tympanum were normal. The mastoids showed no discharge or evidence of cholesteatoma. There was no active ear disease. The examiner found that it was as likely as not that tinnitus was the cause of the Veteran's ear pathology.

The Veteran underwent a VA examination in September 2011. The Veteran complained of swelling over the left side of his neck (below the left ear) for more than 20 years. He stated that the swelling gets bigger when he eats. He denied any current treatment. He reported constant tinnitus, ear pain, and dizziness. He denied any history of ear discharge or ear infection. He reported constant pruritus since 1982. Upon examination, the external canal was normal, as was the tympanic membrane and mastoids. There were no aural polyps. There was no evidence of infection in the ears. The examiner diagnosed the Veteran with bilateral parotid gland enlargement, more on the left side. The examiner opined that the parotid gland enlargement has no relation to his ear disability.

At a November 2011 outpatient examination, the Veteran reported feeling fullness in his left ear. He had no complaints of pain. Examination showed that the ear canals were free of cerumen.

In order for a compensable rating to be warranted, the Veteran's disability must be manifested by swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment. The preponderance of the evidence weighs against the claim. Numerous examinations have yielded completely normal results. Moreover, there is little to no evidence of frequent and prolonged treatment. To the contrary, at the Veteran's September 2011 VA examination, he specifically denied any current treatment. Finally, he acknowledged at his RO hearing that his current symptoms did not meet the schedular criteria for a compensable rating

-44-

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for otitis externa must be denied. See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards." 38 C.F.R. § 3.321(b)(1). However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current schedular ratings. Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology. See generally Thun v. Peak, 22 VetApp. 111 (2008). The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

ORDER

New and material evidence has been received to reopen service connection claims for an eye/vision disability, to include as secondary to service connected diabetes mellitus; and a skin disability, to include as due to exposure to herbicides. These claims are reopened.

Entitlement to service connection for schizophrenia, hypertension, and peripheral neuropathy is granted.

Entitlement to a rating of 20 percent, but no higher, is granted for the Veteran's service-connected myositis of the lumbosacral spine, effective May 14, 1991. A rating of 40 percent, but no higher, is granted for the Veteran's service-connected myositis of the lumbosacral spine, effective April 11, 2006. A rating in excess of 40 percent for the Veteran's service-connected myositis of the lumbosacral spine is denied.

-45-

Entitlement to increased ratings for the Veteran's psychiatric disabilities (to include PTSD and hysterical neurosis), hearing loss, and otitis externa is denied.

REMAND

Eve disability
The Board found that new and material evidence had been received to reopen the Veteran's claim for entitlement to service connection for an eye disability. The RO should develop and readjudicate the issue on a de novo basis. As part of that development, the Board finds that a VA examination is warranted in order to determine the nature, extent, and etiology of the Veteran's eye disability, to include decreased vision. The examiner should specifically render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any eye/vision disability began during or is causally related to service, to include whether any disability was caused, or aggravated by, his service connected diabetes mellitus.

Skin disability
Applicable law provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service. 38 U.S.C.A. § 1116; see also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II

-46-

diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

Although it does not appear that service connection would be warranted on a presumptive basis (inasmuch as the only skin disability noted within a year of service was tinea pedis), service connection is still possible if supported by a nexus opinion.

Since the Veteran was in Vietnam and therefore presumed to have been exposed to herbicide agents, the Board finds that a VA examination is warranted to determine the nature, extent, and etiology of the Veteran's skin disability.

Additionally, at his October 2006 RO hearing, the Veteran testified that he was receiving treatment with a dermatologist (Dr. Perez Polanco). It is unclear whether this is a private doctor or a VA doctor; but the Board was unable to locate any of her records in the claims file. The RO should obtain any and all relevant records from Dr. Polanco.

Rhinitis
At the Veteran's October 2006 RO hearing, he testified that he suffered from continuous colds in the Army, including bronchitis in 1968. The service treatment records fail to reflect continuous colds or a diagnosis of bronchitis. However, they do include a January 1969 treatment report in which the Veteran complained of a long history of a recurring sore throat with adenopathy. The Board recognizes that symptoms of rhinitis include a tickle in the throat caused by post nasal drip. The Board also notes that the Veteran was treated for rhinitis in February 1972 (within one year of service). Virtual VA records include diagnoses of allergic rhinitis in August 2002, January 2004, and June 2004; and a diagnosis of chronic sinusitis in March 2004. Consequently, the Board finds that a VA examination is warranted to determine the nature, extent, and etiology of the Veteran's rhinitis. The examiner should be asked to opine whether it is as likely as not (a 50 percent or greater probability) that the Veteran's rhinitis began during or is causally related to service.

-47-

Cervical spine disability and DJD to include osteoarthritis of the spine 
The Veteran contends that his cervical spine disability and degenerative joint disease are secondary to his service connected lumbar myositis. In its September 2011 supplemental statement of the case, the RO stated that the Veteran was notified of a VA medical opinion stating the disabilities are not related to his service connected lumbar myositis. However, the RO never cited the medical opinion; and the Board has been unable to find any such medical opinion in the claims file.

The Board finds that a VA examination is warranted to determine the nature, extent, and etiology of the Veteran's cervical spine disability, degenerative joint disease, and osteoarthritis of the spine. The examiner should be asked to opine whether it is as likely as not (a 50 percent or greater probability) that any of these disabilities were caused or aggravated by the Veteran's service connected lumbar myositis.

TDIU
As noted above, the Veteran was awarded a 100 percent rating for PTSD, effective December 4, 2003, which renders the claim for TDIU moot as of that date. However, given that these claims originated well before December 4, 2003, the issue of entitlement to a TDIU prior to that date is still in appellate status.

The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation. As such, the claim is inextricably intertwined with the issues that are being remanded.
Accordingly, the case is REMANDED for the following action:

1. Make sure that the VA records are updated and in the claims folder.

2. The RO should obtain any and all relevant records from Dr. Perez Polanco.

-48-

3.	The Veteran should be afforded a VA eye
examination, to include an examination of the Veteran's vision for the purpose of determining the nature, etiology and severity of the Veteran's eye disability. The claims file must be made available to the examiner for review in connection with the examination. Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine:

(a)	whether it is at least as likely as not (a 50 percent or greater probability) that any eye/vision disability began during or is causally related to service. In so doing, the examiner should include a rationale for his/her opinion that includes a discussion of the September 1970 medical report showing defect of refraction in eyes, hypermetropia, and photophobia

(b)	whether it is at least as likely as not (a 50 percent or greater probability) that any eye/vision disability was caused, or aggravated by, his service connected diabetes mellitus.

4.	The Veteran should be afforded a VA dermatological
examination, for the purpose of determining the nature, etiology and severity of the Veteran's skin disability. The claims file must be made available to the examiner for review in connection with the examination. Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history 

-49-

obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any skin disability began during or is causally related to service, to include whether any such disability was caused, or aggravated by, his presumed exposure to Agent Orange.

5. The Veteran should be afforded a VA examination for the purpose of determining the nature, etiology and severity of the Veteran's alleged rhinitis. The claims file must be made available to the examiner for review in connection with the examination- Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that alleged rhinitis began during or is causally related to service. The examiner should include a rationale for his/her opinion that includes discussion of the January 1969 in-service treatment report and the February 1972 post service treatment report.

6. The Veteran should be afforded a VA orthopedic examination, for the purpose of determining the nature, etiology and severity of the Veteran's cervical spine disability, degenerative joint disease, and osteoarthritis of the spine. The claims file must be made available to the examiner for review in connection with the examination. Following a review of the relevant medical evidence in the claims file, to include the

-50-

service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical spine disability, degenerative joint disease, and/or osteoarthritis of the spine was caused, or aggravated by, his service connected lumbar myositis.

7. After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted. If the claims remain denied, then the RO should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369(1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

JOHN H. NILON 
Acting Veterans Law Judge, Board of Veterans' Appeals

-51-




